Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the filing of non-provisional application filed 09/12/2018 claiming foreign priority to a Chinese application filed 03/13/2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2. 	Claims 1–20 are pending in the application.
Claim Objections
3. 	The claims are objected to because they include reference characters which are not enclosed within parentheses.  
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



3. 	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as outlined in MPEP 2106.03, when claims are directed to non-limiting examples such as transitory signals. The present application (Spec. 32) discloses forms of mediums but the specification under the broadest reasonable interpretation define the 



4. 	Claim 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. See “2019 Revised Patent Subject Matter Eligibility Guidance” 84 Fed. Reg. 50 (7 January 2019) [herein “2019 PEG”].

Step 1: Claims 1- 7 are directed to method or processes, claims 8-14 refer to a system or machine. Thus these claims appear to be directed to statutory classes of invention. 
 

Step 2A – is the claim directed to a law of nature, natural phenomenon or an abstract idea?
The claim(s) recite:
Independent Claim 1 
A method of training a random forest model, comprising: 
S1, analyzing, by a system of controlling model training, whether model training conditions are met or not; 
S2, if the model training conditions are met, determining whether a reconstructive training needs to be carried out on the random forest model or not; 
S3, if the reconstructive training needs to be carried out on the random forest model, carrying out the reconstructive training on the random forest model by using a sample data; 
S4, if the reconstructive training does not need to be carried out on the random forest model, carrying out a corrective training on the random forest model by using the sample data. 



Dependent claims 2-7 incorporate the same limitations of parent claim 1, thus include the same abstract idea by importation. 

Independent Claim 8, 
 8. (Currently Amended) an electronic device, comprising processing equipment,
storage equipment and a system of controlling model training, wherein the system of controlling model training is stored in the storage equipment, and comprises at least one computer readable instruction which may be executed by the processing equipment to implement the following operations:

S1, analyzing, by the system of controlling model training, whether model


S2, if the model training conditions are met, determining whether a
reconstructive training needs to be carried out on a the random forest model or not;

s3, if the reconstructive training needs to be carried out on the random forest model, carrying out the reconstructive training on the random forest model by using a sample data;

S4, if the reconstructive training does not need to be carried out on the random forest model, carrying out a corrective training on the random forest model by using the sample data.

Claim 8, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim is directed to an abstract idea. Claim 8 recites additional elements a “device, processing equipment, storage equipment”.   However, these elements are recited at a high level of generality and amount to applying the abstract idea to a computing environment. The device, processing equipment, and storage equipment are not used in the claim to perform the functions. Rather the elements are used as a tool for performing an abstract idea. See MPEP 2106.05 (g). Thus, the sequence of steps may be performed mentally even if the computer is recited in the claim. (MPEP 2106 .04 (a) (2) (III) (C)).  

Dependent claims 9-14, claims 9-14 do not include any additional citations of computers or devices to perform functions in training the random forest models.   As with claim 8, these elements are recited at a high level of generality or missing thus, the computer is interpreted as a generic computer used as a tool for performing the abstract idea. 



 
 Step 2A, Prong 2: Does the claim recite additional element that integrate the judicial exception into a practical application?
Independent Claim 1, recites a “system for controlling model training”. These additional elements are merely tools for performing a function of the abstract idea. 
Independent Claim 8, includes many of the same limitations as in claim 1, thus the same rationale applies as the claim fails to integrate the judicial exception into a practical application.  Claim 8 recites additional elements a “device, processing equipment, storage equipment” and  these elements are recited at a high level of generality and amount to “applying it” to a computing environment because the limitations amount to instructions for implementing the idea on a computer. The “device, processing equipment, storage equipment”are not used in the claim to perform the functions. Rather the elements are used as a tool for performing an abstract idea. See MPEP 2106.05 (g).  There are no specific steps that show or pertain to an improvement to the functioning of a computer or to another technology and are recited as limitations directed to those that are well-understood, routine, conventional activities in the computer arts. 



Step 2B: The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception
Independent Claim 1, for example, recites a ““system for controlling model training”. These elements (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic system); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See MPEP §§ 
Dependent claims 2-7, claims 2-7 reflect similarly the abstract idea of claim 1, thus rejected along the same rationale. 

Independent Claim 8, includes many of the same limitations as in claim 1, thus the same rationale applies as the additional limitations do not remedy the claim to show or amount to significantly more beyond the abstract idea.  Claim 8 recites additional elements a “device, processing equipment, storage equipment”.   These elements (1) do not improve the functioning of a computer or other technology; (2) are not applied with any particular machine (except for a generic computer); (3) do not effect a transformation of a particular article to a different state; and (4) are not applied in any 
Dependent claims 9-14, claims 9-14 reflect similarly the additional elements a “device, processing equipment, storage equipment”.    As with claim 8, these elements lack significantly more than the idea outlined in claim 8. While the steps of each of the claims 9-14 reflect the processor executing the training model instruction, in each of the claims the processor and computer is recited a generic computer where the idea is applied to a computer as a tool to perform the abstract idea and nothing in the claim portrays and improvement in the function of the computer. Rather 

While claims 15-20 are not listed in this portion of the rejection because claims 15-20 are not directed to statutory subject matter, nonetheless it is assumed that given the substantial similarity of claims 15-20 with claims 1-14 that any changes to the claims would be coordinated to include claims 15-20. 
Claim Rejections - 35 USC § 103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

6. 	Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsou et al. U.S. Publication No. 20180189667 filed Dec. 29, 2016 in view of Padmanabhan et al. U.S. Publication 20170185904 filed Dec. 22, 2016. 

In regard to Independent claim 1, Tsou teaches a method of training a random forest model, comprising: 
S1, analyzing, by a system of controlling model training, whether model training conditions are met or not (See Tsou random forest model (fig. 3, Para 48, 66, 67) being trained and passed between devices (Para 49) and also where the system uses entropy to determine if the model is trained correctly or not (Para 51, 55, 58). Said tree manager trains each of the trees using training data 270 (Para 57, 62). Based on the entropy (conditions met or not) the weighting determine if changes are needed (Para 60).    
S2, if the model training conditions are met, determining whether a reconstructive training needs to be carried out on the random forest model or not (para 60, determines to user new tree or replace a tree or not).  
S3, if the reconstructive training needs to be carried out on the random forest model, carrying out the reconstructive training on the random forest model by using a sample data
S4, if the reconstructive training does not need to be carried out on the random forest model, carrying out a corrective training on the random forest model by using the sample data (retraining the decision models without replacing the models (Para 79) and by updating the entropy values for the decision trees in the model to retrain said trees data (Para 83). (See also examples Para 122-154
While Tsou teaches a process of updating models by deciding to add data or change weighting values that decay to a threshold in which the model is replaced, which is equivalent to retraining, Tsou nonetheless does not use the phrase “reconstructive or corrective training of a model. The teachings of Padmanabhan are relied upon to show when a model can be trained or not. 
Padmanabhan teaches retrieving data from sources and building predictive models such as random forest models (Para 55). Padmanabhan teaches when a particular model changes over time then the data values can be evaluated to determine the prediction accuracy. If the model accuracy is below a threshold changed value then in it retrained. If the accuracy is above the threshold then the model is tuned or rebuilt (Para 59). Padmanabhan teaches training a model, as does Tsou (See Padmanabhan Para 76, 85), where said models can be one of a library of models. Padmanabhan teaches determining how good the models are (Para 82) and developing post model condition monitoring (Para 92), for retraining purposes. 
Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Tsou and Padmanabhan in front of them to show that retraining is a process of updating the model data, as shown in Tsou. The motivation to combine Tsou with Padmanabhan comes from Padmanabhan to trigger a retraining of a model when “any” monitoring metric exceeds a threshold and in an automated form (Para 98).   
With respect to dependent claim 2, Tsou teaches the method of training the random forest model of claim 1, wherein the step S1 comprises: obtaining a first number of a newly added user business data within a time period from a moment when a former model training ended to a current moment in a business system, and if the first number is greater than a first preset threshold value, determining that the model training conditions are met; or detecting whether a model training instruction is received or not in real time or regularly, and if the model training instruction is received, determining that the model training conditions are met. (Para 66-67, 81, 94-98). Tsou teaches  obtaining sensor data (Para 22-23) from business customer and track a data vector using entropy values from the last time the model was set to current period and determining if the model (Para 66-67) needs to be retrained or not. 
With respect to dependent claim 3, Tsou teaches the method of training the random forest model of claim 1, wherein the step S2 comprises: obtaining a second number of a newly added user business data within a time period from a moment when a former reconstructive training ended to a current moment in a business system, and if the second number is greater than a second preset threshold value, determining that the reconstructive training needs to be carried out on the random forest model; or sending an inquiry request whether the reconstructive training needs to be carried out on the random forest model or not to a preset terminal, and if a YES instruction fed back by the terminal based on the inquiry request is received, determining that the reconstructive training needs to be carried out on the random forest model. (Para 66-67, 81, 94-98). Tsou teaches  obtaining sensor data (Para 22-23) from business customer and track a data vector using entropy values from the last time the model was set to current period and determining if the model (Para 66-67) needs to be retrained or not. Based on the model voting the system determines that the model can or should be updated or not. 
With respect to dependent claim 4, Tsou teaches the method of training the random forest model of claim 1, wherein the reconstructive training comprises a deterministic training for variables of the random forest model and a deterministic training for variable coefficients of the random forest model, and the corrective training comprises the deterministic training for the variable coefficients of the random forest model. Tsou teaches  obtaining sensor data (Para 22-23) from business customer and track a data vector using entropy values from the last time the model was set to current period and determining if the model (Para 66-67) needs to be retrained or not. Based on the model voting the system determines that the model can or should be updated or not. The variable coefficients of the model are those of entropy and change in the decision tree based on the noise data in the tree. 
dependent claim 5, Tsou teaches of training the random forest model of claim 4, wherein the step S1 comprises: obtaining a first number of a newly added user business data within a time period from a moment when a former model training ended to a current moment in a business system, and if the first number is greater than a first preset threshold value, determining that the model training conditions are met; or detecting whether a model training instruction is received or not in real time or regularly, and if the model training instruction is received, determining that the model training conditions are met. (Para 66-67, 81, 94-98). Tsou teaches  obtaining sensor data (Para 22-23) from business customer and track a data vector using entropy values from the last time the model was set to current period and determining if the model (Para 66-67) needs to be retrained or not. Based on the model voting the system determines that the model can or should be updated or not. In the alternative, Padmanabhan teaches retrieving data from sources and building predictive models such as random forest models (Para 55). Padmanabhan teaches when a particular model changes over time then the data values can be evaluated to determine the prediction accuracy. If the model accuracy is below a threshold changed value then in it retrained. If the accuracy is above the threshold then the model is tuned or rebuilt (Para 59). Padmanabhan teaches training a model, as does Tsou (See Padmanabhan Para 76, 85), where said models can be one of a library of models. Padmanabhan teaches determining how good the models are (Para 82) and developing post model condition monitoring (Para 92), for retraining purposes. 
With respect to dependent claim 6, Tsou teaches of training the random forest model of claim 4, wherein the step S2 comprises: obtaining a second number of a newly added user business data within a time period from a moment when a former reconstructive training ended to a current moment in a business system, and if the second number is greater than a second preset threshold value, determining that the reconstructive training needs to be carried out on the random forest model; or sending an inquiry request whether the reconstructive training needs to be carried out on the random forest model or not to a preset terminal, and if a YES instruction fed back by the terminal based on the inquiry request is received, determining that the reconstructive training needs to be carried out on the random forest model. (Para 66-67, 81, 94-98). Tsou teaches  obtaining sensor data (Para 22-23) from business customer and track a data vector using entropy values from the last time the model was set to current period and determining if the model (Para 66-67) needs to be retrained or not. Tsou also teaches the retrival of the data set is 

With respect to dependent claim 7, Tsou teaches of training the random forest model of claim 4, wherein the step S4 comprises: S41, determining variable coefficient valuing ranges corresponding to all variables according to a preset mapping relation between the variables of the random forest model and the variable coefficient valuing ranges; S42, carrying out a variable coefficient valuing on all the variables within the corresponding variable coefficient valuing ranges, and carrying out the corrective training on the random forest model according to the valued variable coefficients. (See Para 73, each data instance corresponds to an element in the model and that each device has its own data types but correspond to items in the random forest model (Para 79). Thus, when a given anomaly occurs and weights are given for a tree to determine if the model needs to be retrained the update decision is based on the variable mapped elements in the model (Para 81). 
With respect to claims 8-14, claims 8-14 comprise a device and a processing components and storage component with computer instructions with steps arranged in a substantially similar manner as the steps in claims 1-7 and in further view of the following are rejected along the same rationale. (Tsou shows a device and processor and memory (Fig. 2)). 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982);

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on Monday -Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179